UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1992


TELETIA TAYLOR,

                  Plaintiff - Appellant,

          v.

OAK FOREST HEALTH AND REHABILITATION, LLC; ARDENT HEALTH AND
REHABILITATION CO; BEYSTONE HEALTH AND REHABILITATION CO;
SANSTONE   HEALTH  AND  REHABILITATION;   UNITED  HEALTHCARE
SERVICES, INCORPORATED, d/b/a United Healthcare Insurance
Company,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00471-CCE-LPA)


Submitted:   January 22, 2015               Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teletia Taylor, Appellant Pro Se.       Patrick McQuillan Aul,
Matthew Justin Gray, YOUNG MOORE & HENDERSON, PA, Raleigh, North
Carolina; Daniel Alter, Shari Gerson, Jeffrey T. Kuntz,
GARYROBINSON, P.A., Fort Lauderdale, Florida; Donald Joseph
O’Brien, III, Jennifer Kay Van Zant, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD LLP, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Teletia          Taylor   appeals    the    district     court’s       order

dismissing       her    complaint     as   a   sanction   for    her   failures      to

comply with court orders.              We have reviewed the record and find

no reversible error.                Accordingly, we affirm for the reasons

stated by the district court.                  Taylor v. Oak Forest Health &

Rehab.,    LLC,        No.    1:11-cv-00471-CCE-LPA       (M.D.N.C.        Sept.     15,

2014).     We dispense with oral argument because the facts and

legal    contentions         are    adequately    presented     in   the    materials

before    this    court       and   argument    would   not   aid    the   decisional

process.



                                                                             AFFIRMED




                                           2